Title: To James Madison from Henry Rutgers, 14 January 1817
From: Rutgers, Henry
To: Madison, James



Dear Sir,
New York 14th. January 1817.

Permit me to introduce to your acquaintance the Bearer hereof Mr. Robert White an intimate friend of mine, & one of the Directors of the Manhattan Co: who is going to Washington on special business.
Your accustomary attention, shewn to him I shall ever consider as given to myself, and on all occasions shall be happy to acknowledge it.  I remain Dear Sir with unfeigned esteem Your most Obedient humble Servt.

Henry Rutgers

